   Case 1:15-cr-00637-KAM Document 754-7 Filed 12/23/20 Page 1 of 2 PageID #: 24606


Andrea Zellan

From:             SHKRELI MARTIN (87850053)

Sent Date:        Saturday, October 31, 2020 1:35 PM

To:               azellan@braflaw.com

Subject:          Renewed Furlough Request


I filed this today, 10/31:

Dear Warden,

  I am renewing my request of 10/20/2020 which was not responded to. I am requesting furlough status for the
purpose of assisting my attorneys in the litigation against me, Federal Trade Commission v. Martin Shkreli, et al
(SDNY 2020). This lawsuit is the first-ever litigation brought using the Sherman Act "section 2" statute against a
private individual. Several States Attorney Generals have also joined the case, including my home State of New
York. I must assist my attorneys to prepare in the defense of this extremely important litigation. The government
has alleged that I may be responsible for millions of dollars of penalties and the possibility of a permanent ban
from working in my field. My attorneys do not, and cannot have the full scope of facts and event history that I do
with respect to depositions that are scheduled starting in December. I cannot assist them given the limited access
to attorney phone calls. Our emails and non-legal phone calls are recorded and provided to our opposition in the
case.

Please grant me furlough status immediately, so that I can properly defend myself in this extremely important
litigation.




                                     Page 1      of 1                                                   11/2/2020
Case 1:15-cr-00637-KAM Document 754-7 Filed 12/23/20 Page 2 of 2 PageID #: 24607
